Citation Nr: 0702423	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-21 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
2004, for the grant of service connection for degenerative 
arthritis of the lumbar spine/sacroiliac joints.

2.  Entitlement to an effective date earlier than June 10, 
2004, for the grant of service connection for left lower 
extremity radiculitis.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from October 1941 
to November 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) that granted service connection for degenerative 
arthritis of the lumbar spine/sacroiliac joint and for 
radiculitis of the left lower extremity.  The RO assigned an 
effective date of June 10, 2004, the date of the claim, for 
each of these grants of service connection.

By a January 9, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In November 1945, the appellant submitted claims for 
service connection that included arthritis.

2.  In a January 1946 rating decision, the appellant's claim 
for service connection for arthritis was denied as not shown 
by the evidence of record.

3.  The appellant was notified of the denial in a VA letter 
dated in January 1946, but he did not appeal the denial.

4.  VA received additional service medical records in June 
1947; these records included a finding of right sacro-iliac 
arthritis on x-ray manifested by sclerosis of the joint.

5.  Based on the additional service medical records, VA 
scheduled the appellant for a medical examination in August 
1948; the notice letter for that examination was sent on July 
22, 1948.

6.  The appellant failed to report for the August 16, 1948 
examination.  

7.  In a September 28, 1948 notice letter, VA informed the 
appellant that he had thirty days in which to contact VA, 
otherwise it would be assumed that he did not wish to proceed 
with his claim and no further action would be taken; the 
appellant did not respond to this notice letter.

8.  The RO received the appellant's claim for service 
connection for sacro-iliac arthritis on June 10, 2004.

9.  A VA examiner diagnosed radiculitis of the left lower 
extremity after examining the appellant on August 31, 2004; 
that examiner provided an etiologic nexus to service in 
October 2004.


CONCLUSIONS OF LAW

1.  The appellant abandoned a claim of entitlement for 
service connection for sacro-iliac arthritis that was filed 
in November 1945 when he failed to respond to the VA's 
request for evidence.  38 C.F.R. § 3.158 (2006); Vet. Reg. 
No. 2 (d); 1 A.V.A. 274 (January 25, 1936). 

2.  The criteria for assigning an effective date earlier than 
June 10, 2004, for the grants of service connection for 
sacroiliac arthritis and left lower extremity radiculitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.303, 3.304, 3.309, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
earlier effective date claims by correspondence dated in 
January 2005.  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an earlier effective date 
for the grant of service connection for the sacro-iliac 
arthritis and the left leg radiculitis.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the appellant was afforded VA examinations.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
veteran of such information in a letter mailed in March 2006.  
The veteran has appealed the effective date established by 
the RO for each of his two disabilities.  Therefore, 
proceeding with this matter in its current procedural posture 
would not inure to the appellant's prejudice.  

The appellant was informed as to what was needed to establish 
an earlier effective date for the grant of service connection 
for his sacro-iliac arthritis and for his radiculitis.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

In November 1945, the appellant submitted claims for service 
connection that included arthritis.  After reviewing the 
service medical records contained in the claims file at that 
time, the New York, New York RO, in a January 1946 rating 
decision, denied the veteran's claim for service connection 
for arthritis as not shown by the evidence of record.  The 
appellant was notified of that denial in a letter from the RO 
dated in January 1946.  However, he did not appeal the 
denial.  Therefore, the rating decision issued in 1946 is 
final and no appropriate collateral attack of that rating 
decision has been initiated.

VA subsequently received additional service medical records 
in June 1947.  Included in these additional service medical 
records was a Form 52a in which a clinical finding of right 
sacro-iliac arthritis on x-ray manifested by sclerosis of 
joint was documented.  Based on the newly received service 
medical records, VA scheduled the veteran for a medical 
examination to take place in August 1948; the veteran's 
notice letter for that examination was sent by the RO on July 
22, 1948.

The veteran failed to report for the August 16, 1948 
examination.  Thereafter, in a September 28, 1948 notice 
letter, VA informed the appellant that he had thirty days in 
which to contact VA, otherwise it would be assumed that he 
did not wish to proceed with his claim and no further action 
would be taken.  The appellant did not respond to the 
September 1948 notice letter and the RO took no further 
action.

The RO received the appellant's current claim for service 
connection for sacro-iliac arthritis on June 10, 2004.  The 
appellant included copies of service medical records that 
contained November 1944 diagnoses of lumbar myositis and 
early right sacro-iliac arthritis.  The appellant underwent 
VA medical examinations in August 2004, and October 2004.  In 
August 2004, the examiner rendered a diagnosis of 
degenerative arthritis of the lumbar spine, sacroiliac joints 
with radiculitis.  In October 2004, this examiner opined that 
the current disability was secondary to service-connected 
injury.

As previously noted, 38 C.F.R. § 3.158 states that where 
evidence requested in connection with an original claim, a 
claim for increase, or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be abandoned.  
38 C.F.R. § 3.158.  After the expiration of one year, further 
action will not be taken unless a new claim is received.  Id.  
Further, where the veteran fails without adequate reason to 
respond to an order to report for a VA examination within one 
year from the date of the request, the claim for such 
benefits will be considered abandoned.  38 C.F.R. § 3.158(b).  
The precursor of that regulation, RPR 1028, as in effect in 
the 1940s, provided that, in an original claim in which no 
response has been made within one year after the request for 
evidence or order for physical examination by the VA, the 
claimant's failure or disregard will constitute abandonment 
of the claim and sufficient ground for its rejection.  After 
the expiration of one year, further action may not be taken 
unless a new application is made.  Should the claim be 
finally established, pension or compensation shall commence 
from the date of filing the new application.  Vet. Reg. No. 2 
(d); 1 A.V.A. 274 (January 25, 1936).

The evidence of record shows that the veteran abandoned his 
November 1945 claim for benefits.  He was clearly advised, in 
July 1948, and in September 1948, that a physical examination 
was necessary to consider his claim for service connection.  
As noted above, he failed to report for his August 1948 
scheduled examination and he failed to respond to the notice 
that no further action would be taken on his claim until an 
examination was completed.  No correspondence was thereafter 
received from the appellant until June 2004, which was well 
beyond the one-year period the appellant had in which to 
submit to examination.  This failure to respond constituted 
an abandonment of the appellant's claim.  

In addition, there was no duty to inform the appellant of his 
appellate rights with respect to him abandoning his claim.  
In Hurd v. West, 13 Vet. App. 449 (2000), the Court held that 
an appellant had abandoned his claim pursuant to 38 C.F.R. 
§ 3.158 when he failed to respond within one year, and that 
VA had no obligation to notify him of his appellate rights.  
Any assertion that the veteran was unaware of the abandonment 
provisions of 38 C.F.R. § 3.158, to include the one year that 
he had to respond to the RO's examination request, will not 
shield him from the rule because he was necessarily charged 
with knowledge of the regulation.  Morris v. Derwinski, 1 
Vet. App. 260 (1991) (abandonment pursuant to 38 C.F.R. 
§ 3.158(a) cannot be set aside or waived on grounds of 
alleged ignorance of regulatory requirements, citing Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947)). 

To the extent that the veteran argues that he did not receive 
VA correspondence, all of the above mentioned letters were 
mailed to him at his current address of record at the time, 
and none was returned by the postal service as undeliverable.  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the appellant received the VA 
correspondence mailed to him. 

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, June 10, 2004, even 
if, assuming arguendo, the evidence of record indicates 
pathology of the appellant's lumbar spine/sacro-iliac joint 
in service.  As stated above, where there is an abandoned 
claim, the veteran must file a new claim, and the effective 
date will not be earlier than the date of receipt of the new 
claim.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  
Thus, on a claim to reopen, the effective date cannot predate 
the application of the claim.  Furthermore, because the date 
of the VA medical examination in October 2004 is the date 
that it was first medically determined that the appellant had 
a diagnosis of sacro-iliac arthritis with radiculitis that 
was etiologically related to service and because the 
appellant submitted his new claim for benefits in June 2004, 
the earliest date that may be assigned is June 10, 2004.  
Nothing in the pertinent statute or regulations provides for 
any earlier date than that assigned by the RO.

In reaching this conclusion regarding the assignment of an 
appropriate effective date of the granting of the benefit, 
the Board has carefully considered the provisions of 
38 C.F.R. § 3.156(c), which provides that "[w]here the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim."  38 C.F.R. 
§ 3.156(c) (2006).

The foregoing provision does not avail the appellant of an 
earlier effective date for the grant of service connection, 
as the basis for the granting of the benefit was not the 
receipt of additional service medical records (or corrections 
by the service department), but the interpretation of those 
service medical records previously on file, together with 
private medical records received in July 2004, and the 
reports from the August 2004 and October 2004 VA 
examinations.  As noted, the private and VA doctors 
established the existence of current disability and the VA 
examiner provided a causal link between the current 
disability and service; i.e., these medical findings were the 
basis for the grants of service connection.

In summary, the appellant abandoned his November 1945 claim 
and did not submit another claim until June 2004.  It was not 
until October 2004 that a VA medical opinion established an 
etiologic link to service.  Therefore, because the RO 
assigned an effective date of June 10, 2004, based on the 
date of the claim rather than the date the etiologic 
connection was factually ascertained, the Board concludes 
that the appellant is not entitled to an effective date prior 
to June 10, 2004, for the grant of service connection for 
either disability.  Nothing in the pertinent statute or 
regulations provides for any earlier date than that assigned 
by the RO.


ORDER

Entitlement to an effective date earlier than June 10, 2004, 
for the grant of service connection for the appellant's 
sacro-iliac arthritis disability is denied.

Entitlement to an effective date earlier than June 10, 2004, 
for the grant of service connection for the appellant's left 
leg radiculitis disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


